Citation Nr: 1636621	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-20 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to service connection for right lower extremity peripheral neuropathy, claimed as secondary to service-connected right orchiectomy. 

2.  Entitlement to an initial compensable rating for residuals of right orchiectomy.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and J.S. 


ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel


INTRODUCTION

The Veteran had active service from February 1975 to June 1976.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2009 and February 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.

The February 2010 rating decision granted a separate 10 percent rating for orchiectomy scar, but the issue of service-connected scar is not in appellate status.

In September 2010, the Veteran and J.S. testified at a video conference hearing before a Veterans Law Judge.  A hearing transcript is associated with the claims file.  In July 2015, the Veteran was informed that the Veteran Law Judge who had conducted the September 2010 hearing had retired and he therefore had a right to request an additional hearing before a different Veteran Law Judge.  The Veteran subsequently responded that he did not want an additional Board hearing.

This case was remanded by the Board in July 2013 and September 2015.

The issue of entitlement to a higher initial rating for right orchiectomy is REMANDED to the Agency of Original Jurisdiction (AOJ); and is discussed in the remand section of this decision.


FINDING OF FACT

Right lower extremity peripheral neuropathy is not the result of a disease or injury in service and was not caused or aggravated by the service connected right orchiectomy.


CONCLUSION OF LAW

The criteria for service connection for right lower extremity peripheral neuropathy have not been met.  38 U.S.C.A. § 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDIGS AND CONCLUSIONS

I. Duty to Notify and Assist

VA's duty to notify was satisfied by a letter from the RO in January 2010.  38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The Veteran has had ample opportunity to respond and supplement the record, and neither he nor his representative has alleged that notice in this case was less than adequate.

VA has a duty to assist the Veteran by obtaining evidence that would be reasonably likely to assist in substantiating the claim and to provide an examination or medical opinion when needed to decide the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  VA has obtained service treatment and personnel records and all identified treatment records.  Pursuant to the Board's first remand, records were obtained from the Social Security Administration.

The Veteran was afforded a VA examination in January 2010.  That examination is adequate because the examiner considered an accurate history, including the Veteran's reports as to the onset and course of his disability; provided a definitive opinion; and supported that opinion with a rationale.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  

There was also substantial compliance with the Board's remand instructions.  In addition to obtaining SSA records; the AOJ obtained treatment records and provided the Veteran with supplemental statements of the case.

II. Analysis

Service connected compensation is payable for disability that is caused or aggravated by a disease or injury in active duty service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection will also be granted for disability that is proximately due to, or aggravated by, a service connected disease or disability.  38 C.F.R. § 3.310 (2015).
VA will not concede service connection based on aggravation by a service connected disease or disability unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The baseline and current levels of severity will be determined under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2015).

Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to testify to pain and visible flatness of his feet).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the existence of a current disability is well established.  The disability was documented on a January 2010 VA examination; and in the Veteran's subsequent testimony and VA treatment records.

The service treatment records do not contain any evidence of in-service peripheral neuropathy and the Veteran has not reported any in-service symptomatology.  Hence the in-service element for service connection on a direct basis is not satisfied.  However, the Veteran's consistent contention has been that he has peripheral neuropathy as the result of the service connected right orchiectomy.  The orchiectomy residuals are service connected and serve to satisfy the second element for service connection on a secondary basis.

The remaining question is whether the orchiectomy caused or aggravated the right lower extremity peripheral neuropathy.  The most probative evidence on this question is the opinion provided by the VA examiner following the January 2010 examination.  The examiner provided a negative opinion based on the fact that the orchiectomy had occurred in 1975, the Veteran's symptoms arose in the right leg and not in the inguinal area; recent diagnostic studies suggested the neuropathy possibly arose in the lumbar spine; and was most likely due to hepatitis and spinal stenosis.   

There is no other medical opinion to the contrary.  Although the Veteran agreed with a question at his hearing that doctors had told him he had nerve entrapment due to the orchiectomy; this testimony is of limited probative value.  He has not identified the treatment providers who told him this.  All identified records have been obtained and they do not include this information.  

The most probative evidence is against a link between the right lower extremity disability and a disease or injury in service or a service connected disability.  Accordingly reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b) (West 2014).


ORDER

Entitlement to service connection for right lower extremity peripheral neuropathy is denied.


REMAND

The Veteran's orchiectomy is rated under 38 C.F.R. § 4.115b, Diagnostic Code (DC) 7524 (2015); which does not list specific signs/symptoms aside from the removal of one or both testes.  The Board recognizes that the Veteran is in receipt of a noncompensable evaluation as he had one testis removed.  See 38 CFR § 4.115b, DC 7524.  The Veteran has reported pain and associated difficulty with employment.  Accordingly, the Veteran's claim should be referred to the Under Secretary for Benefits or the Director of Compensation Service to determine if extraschedular consideration under 38 C.F.R. § 3.321 is warranted.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA outpatient records.

2.  Then refer the case to the Under Secretary for Benefits or the Director of Compensation Service for an initial determination as to whether the Veteran is entitled to the assignment of an extraschedular rating for his residuals of right orchiectomy in accordance with the provisions of 38 C.F.R. § 3.321 (b).  The rating board should include a full statement of all factors having a bearing on the issue.

The Directors attention is directed to the Veteran's reports that he walks with a limp and has difficulty crossing his legs, difficulty climbing stairs, difficulty lifting and carrying, difficulty sleeping, and difficulty tolerating prolonged sitting, standing, or walking.  During the July 2013 VA examination, the Veteran reported that he had to stop working two years earlier due to right groin pain with exertion.  

Both examiners concluded that the Veteran's residuals of the right orchiectomy appeared to be moderate to occasionally severe pain in the right groin/upper thigh.

4. After completing the above, and any additional notification and/or development deemed warranted by the record, readjudicate the increased rating claim in light of all pertinent evidence and legal authority.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.
 The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  All claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


